DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vafakhah et al. (US 2014/0132378 A1).
In regards to claim 8, Vafakhah discloses, in figure 2, an inductor (14) for a boost converter (10) in a hybrid vehicle (16) comprising: a core (Fig. 5, 212); a coil (Fig. 5, 210) winding disposed about the core (Par 0049-0050); and an end cap (Fig. 5, 214) disposed over a first end of the inductor (14; end cap 214 is disposed over a first end, par 0049), overhanging the coil winding (end cap 214 has two outer ends that overhangs the coil 210), defining a channel (Fig. 12, 510, par 0062) that is configured to receive fluid from a pump (Par 0041, 0062), defining at least one nozzle (Fig. 12, 98) that is configured to direct fluid from an overhanging portion of the end cap (Fig. 5, 214) and onto the coil (Par 0043), and defining a fluid reservoir (Fig. 6, 92) that is in fluid communication with the channel (Fig. 12, 510) and the at least one nozzle (Fig. 12, 98, par 0041, 0062).
In regards to claim 10, Vafakhah discloses, in figure 12, the inductor of claim 8, wherein the at least one nozzle (98) includes first and second nozzles (Par 0043, 0062). 
In regards to claim 12, Vafakhah discloses, in figure 12, the inductor of claim 8, wherein the at least one nozzle (98) is oriented to direct fluid downward from the overhanging portion of the end cap (Fig. 5, 214) and onto the coil (Fig. 5, 210) (Par 0062, inductor assembly 14 is mounted within a rear chamber 550 which includes transmission fluid 96 for cooling and lubricating rotating components. Nozzle 98 is within the rear chamber 550 which is oriented to direct transmission fluid downward from the overhanging portion of the end cap and onto the coil).
In regards to claim 13, Vafakhah discloses, in figure 12, the inductor of claim 8, wherein the reservoir (Fig. 6, 92) establishes fluid communication between the channel (510) and the at least one nozzle (98, par 0041, 0062).
In regards to claim 14, Vafakhah discloses, in figure 2, an inductor (14) for a boost converter (10) in a hybrid vehicle (16) comprising: a core (Fig. 5, 212); a coil (Fig. 5, 210) winding disposed about the core (par 0049-0050); and a shroud (Fig. 5, 214) disposed over an upper end of the inductor (14; shroud 214 is disposed over an upper end, par 0049), the shroud (Fig. 5, 214) defining a channel (Fig. 12, 510, par 0062) that is configured to receive fluid from a pump (Par 0041, 0062) and having an outer end that overhangs the coil winding (shroud 214 has two outer ends that overhangs the coil 210), the outer end defining at least one nozzle (Fig. 12, 98) that is configured to direct fluid from the channel (Fig. 12, 510) and downward onto the coil (Fig 5, 210) (Par 0062, inductor assembly 14 is mounted within a rear chamber 550 which includes transmission fluid 96 for cooling and lubricating rotating components. Nozzle 98 is within the rear chamber 550 which is oriented to direct transmission fluid downward from the outer end of the shroud and onto the coil).
In regards to claim 15, Vafakhah discloses, in figure 6, the inductor of claim 14, wherein the shroud (214) defines a reservoir (92) that is configured to store transmission fluid (par 0041).
In regards to claim 16, Vafakhah discloses, in figure 12, the inductor of claim 15, wherein the reservoir (Fig. 6, 92) establishes fluid communication between the channel (510) and the at least one nozzle (98, par 0041, 0062).
In regards to claim 18, Vafakhah discloses, in figure 12, the inductor of claim 14, wherein the at least one nozzle (98) includes first and second nozzles (Par 0043, 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vafakhah et al. (US 2014/0132378 A1) in view of Gibson et al. (US 2016/0368485 A1).
In regards to claim 1, Vafakhah discloses, in figure 2, a vehicle (16) comprising: an electric machine (18) configured to propel the vehicle (16); a battery (52) configured to deliver electrical power to the electric machine (18); an electrical circuit (56) configured to convert direct current power from the battery (52) into alternating current power and to deliver the alternating current power to the 
However, Gibson discloses, in figure 2, a check valve (288, 289) disposed within the channel (510 as discussed in Vafakhah) between the transmission pump (Par 0041 as discussed in Vafakhah) and the at least one nozzle (98 as discussed in Vafakhah), wherein the check value (288, 289) is configured to prevent transmission fluid from backflowing through the channel toward the transmission pump (Par 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vafakhah to incorporate the teachings of Gibson by including a check valve disposed within the channel between the transmission pump and the at least one nozzle, wherein the check value is configured to prevent transmission fluid from backflowing through the channel toward the transmission pump in order to prevent fluid backflow to mechanically driven transmission fluid pump 295 and electrically driven transmission fluid pump 299 and provide improved vehicle energy efficiency (Gibson, par 0005, 0026).
In regards to claim 2, Vafakhah and Gibson disclose the vehicle of claim 1. Vafakhah further discloses, in figure 5, wherein the shroud (214) has an outer end that defines the at least one nozzle (Fig. 12, 98, par 0062) and overhangs the coil (shroud 214 has two outer ends that overhangs the coil 210).
In regards to claim 3, Vafakhah and Gibson disclose the vehicle of claim 2. Vafakhah further discloses, in figure 12, wherein the at least one nozzle (98) is oriented to direct transmission fluid downward from the outer end of the shroud (Fig. 5, 214) and onto the coil (Fig. 5, 210) (Par 0062, inductor assembly 14 is mounted within a rear chamber 550 which includes transmission fluid 96 for cooling and lubricating rotating components. Nozzle 98 is within the rear chamber 550 which is oriented to direct transmission fluid downward from the outer end of the shroud and onto the coil).
In regards to claim 4, Vafakhah and Gibson disclose the vehicle of claim 1. Vafakhah further discloses, in figure 6, wherein the shroud (214) defines a reservoir (92) that is configured to store transmission fluid (par 0041).
In regards to claim 5, Vafakhah and Gibson disclose the vehicle of claim 4. Vafakhah further discloses, in figure 12, wherein the reservoir (Fig. 6, 92) establishes fluid communication between the channel (510) and the at least one nozzle (98, par 0041, 0062).
In regards to claim 6, Vafakhah and Gibson disclose the vehicle of claim 1. Vafakhah further discloses, in figure 12, wherein the at least one nozzle (98) includes first and second nozzles (Par 0043, 0062).
In regards to claim 9, Vafakhah disclose the inductor of claim 8, but does not clearly disclose further comprising a check valve disposed within the channel between the pump and the at least one nozzle, wherein the check value is configured to prevent fluid from backflowing through the channel toward the pump.
However, Gibson discloses, in figure 2, a check valve (288, 289) disposed within the channel (510 as discussed in Vafakhah) between the pump (Par 0041 as discussed in Vafakhah) and the at least one 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vafakhah to incorporate the teachings of Gibson by including a check valve disposed within the channel between the pump and the at least one nozzle, wherein the check value is configured to prevent fluid from backflowing through the channel toward the pump in order to prevent fluid backflow to mechanically driven transmission fluid pump 295 and electrically driven transmission fluid pump 299 and provide improved vehicle energy efficiency (Gibson, par 0005, 0026).
In regards to claim 17, Vafakhah disclose the inductor of claim 15, but does not clearly disclose further comprising a check valve disposed within the channel between the pump and the at least one nozzle, wherein the check value is configured to prevent fluid from backflowing through the chatiniel toward the pump.
However, Gibson discloses, in figure 2, a check valve (288, 289) disposed within the channel (510 as discussed in Vafakhah) between the pump (Par 0041 as discussed in Vafakhah) and the at least one nozzle (98 as discussed in Vafakhah), wherein the check value (288, 289) is configured to prevent fluid from backflowing through the channel toward the pump (Par 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vafakhah to incorporate the teachings of Gibson by including a check valve disposed within the channel between the pump and the at least one nozzle, wherein the check value is configured to prevent fluid from backflowing through the channel toward the pump in order to prevent fluid backflow to mechanically driven transmission fluid pump 295 and electrically driven transmission fluid pump 299 and provide improved vehicle energy efficiency (Gibson, par 0005, 0026).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vafakhah et al. (US 2014/0132378 A1) in view of Nakano et al. (US 2003/0029932 A1).
In regards to claim 11, Vafakhah disclose the inductor of claim 10, but does not clearly disclose wherein the first and second nozzles are disposed on opposing sides of the coil and are configured to direct transmission fluid onto opposing sides of the coil, respectively.
However, Nakano discloses, in figure 7 and 9, wherein the first (84) and second nozzles (82) are disposed on opposing sides of the coil (110A, 110B) and are configured to direct transmission fluid onto opposing sides of the coil (Par 0104, first and second nozzles 84, 82 are disposed on opposite sides of electromagnetic valve 110A and 110B respectively which includes an electromagnetic coil 128 in each electromagnetic valve 110 as shown in figure 7), respectively.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vafakhah to incorporate the teachings of Nakano by including wherein the first and second nozzles are disposed on opposing sides of the coil and are configured to direct transmission fluid onto opposing sides of the coil, respectively in order to provide a headlamp cleaner having a compact pump apparatus for supplying washer liquid to first and second injection nozzles arranged to face toward positions where headlamps are provided on left and right sides of a vehicle (Nakano, par 0009).
In regards to claim 19, Vafakhah disclose the inductor of claim 18, but does not clearly disclose wherein the first and second nozzles are disposed on opposing sides of the coil and are configured to direct transmission fluid onto opposing sides of the coil, respectively.
However, Nakano discloses, in figure 7 and 9, wherein the first (84) and second nozzles (82) are disposed on opposing sides of the coil (110A, 110B) and are configured to direct transmission fluid onto opposing sides of the coil (Par 0104, first and second nozzles 84, 82 are disposed on opposite sides of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vafakhah to incorporate the teachings of Nakano by including wherein the first and second nozzles are disposed on opposing sides of the coil and are configured to direct transmission fluid onto opposing sides of the coil, respectively in order to provide a headlamp cleaner having a compact pump apparatus for supplying washer liquid to first and second injection nozzles arranged to face toward positions where headlamps are provided on left and right sides of a vehicle (Nakano, par 0009).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vafakhah et al. (US 2014/0132378 A1) in view of Gibson et al. (US 2016/0368485 A1) in further view of Nakano et al. (US 2003/0029932 A1).
In regards to claim 7, Vafakhah and Gibson disclose the vehicle of claim 6, but does not clearly disclose wherein the first and second nozzles are disposed on opposing sides of the coil and are configured to direct transmission fluid onto opposing sides of the coil, respectively.
However, Nakano discloses, in figure 7 and 9, wherein the first (84) and second nozzles (82) are disposed on opposing sides of the coil (110A, 110B) and are configured to direct transmission fluid onto opposing sides of the coil (Par 0104, first and second nozzles 84, 82 are disposed on opposite sides of electromagnetic valve 110A and 110B respectively which includes an electromagnetic coil 128 in each electromagnetic valve 110 as shown in figure 7), respectively.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vafakhah and Gibson to incorporate the teachings of Nakano by including wherein the first and second nozzles are disposed on opposing sides of the coil and are configured to direct transmission fluid onto opposing sides of the coil, respectively in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                               /JOHN W POOS/                                                                          Primary Examiner, Art Unit 2896